Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	After a further search and a thorough examination of the present application and in light of the Applicant’s arguments and in light of the prior art made of record, claims 1-20 are found to be in condition for allowance.


Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for the indication of allowable subject matter:
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly a calibration device for a lane keeping assist (LKA) system, comprising: a support apparatus, wherein the support apparatus comprises a horizontal graduated scale; a laser, wherein the laser is configured to be mounted on the body of an automobile and to emit a laser beam to the horizontal graduated scale; and a pattern board, wherein the pattern board is mounted on the support apparatus and is configured to attach an alignment pattern, wherein the pattern board is detachably mounted on the support apparatus and comprises an attaching board configured to attach the alignment pattern; and the attaching board is a rectangular magnetic board, configured to attach a magnetic fabric having the alignment pattern by a magnetic attraction force.

“a support apparatus, wherein the support apparatus comprises a horizontal graduated scale; a laser, wherein the laser is configured to be mounted on the body of an automobile and to emit a laser beam to the horizontal graduated scale; and a pattern board, wherein the pattern board is mounted on the support apparatus and is configured to attach an alignment pattern, wherein the pattern board is detachably mounted on the support apparatus and comprises an attaching board configured to attach the alignment pattern; and the attaching board is a rectangular magnetic board, configured to attach a magnetic fabric having the alignment pattern by a magnetic attraction force.” As claimed.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US Patent no. 10,350,998) teaches apparatus and interface for vehicle safety function control.
Barcin (US Patent Application Publication no. 2021/0197841) teaches device and method for calibrating vehicle assistance system.
Schommer et al. (US Patent no. 9279670) teaches method and device for calibrating and adjusting a vehicle surrounding sensor.
Kalms et al. (US Patent Application Publication no. 2016/0207461) teaches method and apparatus for determining a location of a vehicle feature.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424